DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of minor informalities with how the claim is written.  Appropriate correction is required.
Claim 2 states “The support mechanism of Claim 1 wherein the flexible air entry frame is replaced with a soft, flexible air entry frame with air entry tubes”, while claim 1 states “soft flexible air entry frame with air entry tubes”.  It is unclear what claim 2 is replacing as both the structures are the exact same structure. The examiner believes claim 1 should state, “soft flexible air entry frame with air entry holes”, and claim 2 should read, “The support mechanism of Claim 1 wherein the air entry tubes are placed inside of the flexible air entry holes”.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is not clear how the limitation of “ensuring the optimum distance between the patient treatment area and the laser or light emitting diode emitter device so that correct pressure against the patient treatment area is achieved”, is accomplished.  It is unclear what structure would ensure the optimum distance is achieved.  Is it the cooling mechanism that ensures the laser are optimum distance for treatment or is it the backing board?  
Regarding Claim 3, the claim as currently written states, “Soft, Flexible pads to support the patient’s body in conjunction with the support mechanism to provide entire body support”, which makes claim 3 an independent claim. Support mechanism lacks antecedent basis as it is not previously recited in Claim 3.  Examiner assumes Claim 3 should depend from claim 1, examiner suggests Claim 3 be written as, “The support mechanism of Claim 1 further comprising of soft, flexible pads to support the patient’s body in conjunction with the support mechanism to provide entire body support.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchese (U.S Patent No.9913994).

Regarding Claim 3, Marchese teaches soft, flexible pads to support the patient's body in conjunction with the support mechanism to provide entire body support (Fig2, Col 6 Line 39 “One or both ends of the LED therapy bed 19 has a head or face rest 20 with inner side supports 21 which support a person that is lying on the LED therapy bed 19 on their back or on their face, in order to enable the person using the LED therapy bed 19 to receive therapeutic benefits to either front, back or sides of the user. Col 6 Line 48, “The transparent acrylic cover 49 distributes the weight of the user on the frame structure of the plurality of removable and replaceable LED modules 40.  The transparent acrylic cover 49 is preferably made from a clear material, such as acrylic or polycarbonate, but other materials may be used that provide equivalent or superior transparency or structural strength.”).    

Regarding Claim 5, Marchese teaches a reclining chair, work chair, sofa chair or hospital bed specifically designed for therapeutic laser or light emitting diode energy administration (Fig 1 - 5, Bed designed for specific laser/LED treatment Claim 5 “The LED therapy bed according to claim 1, wherein the LEDs transmit light in the wavelengths of at least one of about 605 nm, about 630 nm, about 660 nm, about 850 to 855 nm and about 940 nm to cause at least one of: increase the nitric oxide level of a user of the LED therapy bed, reduce or eliminate wrinkles and tighten a user's skin, provide muscle or joint or arthritic or carpal-tunnel pain and/or stiffness relief, blood circulation, psoriasis, eczema, post-op to reduce scarring, bruising, healing time, pain, inflammation and redness, healing sores in the mouth caused by chemo-therapy, to reverse blindness caused by diabetes, to reverse macular degeneration, to reverse loss of sight caused by stroke, to treat skin cancer, to reduce or eliminate bruises, to clear sinuses, to regrow hair and to treat Fibromyalgia.”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese (U.S Patent No.9913994) and further in view of Lee (U.S Publication No. 2010/0121418).  

Regarding Claim 1, Marchese teaches a mechanism for supporting a patient (support mechanism) while therapeutic laser or light emitting diode energy is administered providing a comfortable, relaxing position for the patient (Fig 1, 19 – LED bed, #40 – LED module), cooling for the laser or light emitting diode emitter device (Fig 5-#51 Fan, Col 7 line 55, Each module has one or more fans 51 to move air within the module, in order to control the temperature of the air below acrylic cover 49”) and ensuring the optimum distance between the patient treatment area and the laser or light emitting diode emitter device so that correct pressure against the patient treatment area is achieved (Col 3 line 1, “To solve the problem of LEDs being spaced too far from the patient, exemplary embodiments of the invention provide a custom designed bottom portion that has the LEDs virtually right up against an acrylic or other material cover, such that the LEDs are only about 1/4-1/2 inch from 
Marchese does not teach air entry tubes and air exit tubes.
Lee teaches air entry tubes and air exit tubes. (Fig 1 -2 Para 32, “a spray nozzle 114 for injecting cold air, water, or a mixture of cold air and water to the skin through the nozzle port 112 is integrally mounted on an inner side of the grip body 102 of the handpiece 100, and the spray nozzle 114 and the nozzle port 112 are connected to each other by a connecting pipe 116.”  Para 18, “In yet another preferred embodiment, the cold air supply means for supplying the cold air to the hand-piece includes: a dust filter for removing foreign substances contained in the air; an air compressor for compressing air; an air tank for storing the compressed air at a predetermined pressure; a regulator for regulating the 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify Phototherapeutic System as taught by Marchese, with air entry and exit tubes as taught by Lee, since such a modification would provide the predictable result of utilizing compressed air to improve the cooling component of the Phototherapeutic System thus improving temperature regulation of the LED system.  
Additionally it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to mold a hollow cavity, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding Claim 2, Marchese in view of Lee teaches the support mechanism of claim 1 wherein the flexible air entry frame is replaced with a soft, flexible air entry frame with air entry tubes for circulating cooling air through the laser or light emitting diode emitter device (Fig4, Col 7, Line 48 “Each LED module 40 has openings or holes 42 for venting air from the inside of the LED module 40.  The holes 42 allow for cooling or heating air to be independently moved through each LED module 40 to 

Regarding Claim 4, Marchese in view of Lee teaches the support mechanism of claim 2 wherein the support mechanism is imbedded into the structure of a reclining chair, work chair, sofa chair or hospital bed specifically designed for therapeutic laser or light emitting diode energy administration (Fig 1 - 5, Claim 5 “The LED therapy bed according to claim 1, wherein the LEDs transmit light in the wavelengths of at least one of about 605 nm, about 630 nm, about 660 nm, about 850 to 855 nm and about 940 nm to cause at least one of: increase the nitric oxide level of a user of the LED therapy bed, reduce or eliminate wrinkles and tighten a user's skin, provide muscle or joint or arthritic or carpal-tunnel pain and/or stiffness relief, blood circulation, psoriasis, eczema, post-op to reduce scarring, bruising, healing time, pain, inflammation and redness, healing sores in the mouth caused by chemo-therapy, to reverse blindness caused by diabetes, to reverse macular degeneration, to reverse loss of sight caused by stroke, to treat skin cancer, to reduce or eliminate bruises, to clear sinuses, to regrow hair and to treat Fibromyalgia.”).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792